Citation Nr: 1243199	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-07 093	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran is contending that he has PTSD due to an in-service stressor.  Presently, the claims file also includes a diagnosis of depression.  The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these considerations, and consistent with the Veteran's assertions, the Board has amended the claim as listed on the cover page of this decision.  


FINDINGS OF FACT

1.  There is no competent and credible evidence corroborating the occurrence of the Veteran's alleged in-service stressor.  

2.  The most probative evidence indicates that the Veteran does not have PTSD related to a verified stressor.

3.  Depression was not shown in service or for many years thereafter and is not shown by competent evidence to be related to service.



CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal, including service treatment records, service personnel records, private and VA treatment records, a response from an archivist with the Air Force Historical Research Agency.  Also of record are internet articles submitted by the Veteran and various written statements provided by the Veteran, and by his representative on his behalf.  .

The Board notes that the Veteran has not been afforded a VA examination in this case.  However, as will be discussed more fully below, the Veteran's claimed stressor has not been corroborated by competent and credible evidence, nor is there competent and credible evidence of an acquired psychiatric disorder in service or for many years thereafter.  Accordingly, in the absence of competent and credible evidence of an in-service incident or disability, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  
	
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, 
or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran asserts that, as a sentry dog handler, between either September 1961 and December 1961 or November 1961 and January 1962, he was sent with his dog on a top-secret mission to Vietnam.  He further asserts that during that service he was exposed to gun fire and witnessed a fellow handler and his dog beheaded.  He additionally asserts that sometime following this mission, he was told that his dog, Silver, had been eaten by Vietnamese trainees.

The Veteran's DD Form 214 Report of Separation notes that the Veteran's served in the 1002nd Air Police Squad as an Air Policeman.  Service personnel records do not demonstrate service in the Republic of Vietnam or demonstrate participation in combat.  

Records demonstrate that the Veteran served in basic training and then as a student in Lackland Air Force Base between November 28, 1960 and April 16, 1961.  The Veteran is then shown to have served as an Air Policeman from April 17, 1961 to August 6, 1961 at Andrews Air Force Base.  The Veteran is shown to have again served as a student in Lackland Air Force Base between August 7, 1961 and November 1, 1961, and then returned to Andrews Air Force Base for the rest of his service.  

Personnel records include evaluations of the Veteran's performance.  An evaluation for the period between November 28, 1960 and November 27, 1961, noted that during the reporting period, the Veteran completed Sentry Dog Handler School at Lackland Air Force Base.  It was noted that the reporting official suggested that the Veteran remain in his current assignment.  An evaluation for the period between November 28, 1961 and November 27, 1962 noted that the Veteran was relieved of his sentry dog after having completed an eight-week sentry dog handler course at Lackland Air Force Base, due to the fact that the animal was sent to the far east.  It was noted that on February 1, 1962, the Veteran was given another sentry dog at Andrews Air Force Base and then entered six weeks of on the job training as a sentry dog trainer.  The report was signed by the reporting official, operations officer and commander in December 1961, in Andrews Air Force Base.  A December 1963 evaluation noted that the Veteran had successfully completed four weeks of training with a newly acquired sentry dog.  

Service treatment records are negative for any complaints or diagnosis of, or treatment for PTSD or psychiatric symptoms.  The Veteran's October 1964 report of medical examination for the purpose of separation from service noted a normal psychiatric examination.  In his October 1964 report of medical history for the purpose of separation, the Veteran reported no depression, excessive worry or nervous trouble.  

The Veteran's claims file includes treatment records from private physician, Dr. M.W.  In a September 1998 treatment note, the Veteran admitted to a depressed mood for approximately one year.  In a September 1999 treatment note, a diagnosis of depression is provided; it was noted that the Veteran was taking Zoloft.  He is not shown to have mentioned his service.  

In a December 2006 statement, the Veteran stated that when he was in service he had a special classified clearance which allowed him to go on a classified mission wherein he and others were taken to an aircraft with their sentry dogs to Southeast Asia but that he was not told what location they traveled to.  He stated his belief that he was on this mission between September 1961 and December 1961.  He explained that he was on a failed mission to train Vietnamese army personnel to handle the sentry dogs but that the Vietnamese killed and ate those dogs.  He stated further that during that period, he was exposed to small arms fire.  The Veteran explained that several men were wounded and killed at that time and he described particular case where an Army handler and his dog were both decapitated.  The Veteran reported that during this period, he became isolated and that he still suffered from depression, nightmares and flashbacks.  

The Veteran's claims file includes treatment notes for PTSD from the VA medical center.  In a February 2007 PTSD intake note, the Veteran explained that he was sent to Southeast Asia with his dog on a secret mission and that he was constantly fired upon and returned fire.  He additionally stated that he went to retrieve a friend on guard post and found his friend and friend's dog decapitated.  He was told within three to four weeks of leaving Vietnam that all of the dogs left behind had been eaten by the Vietnamese.  He stated that information was classified for twenty years and that he was reluctant to talk about the information as it was classified.  The examining counselor provided a diagnosis of PTSD and depression, not otherwise specified, by history.  

In a March 2007 statement in support of his claim, the Veteran explained that his personnel file demonstrated that he was in training for eight weeks as a sentry dog handler and that the dog was sent to the Far East.  He explained that everyone knew that a dog was not sent overseas without his handler and that he went with the dog on a secret mission that failed.  He stated that his records demonstrate that his next assignment was on February 3, 1962 which demonstrated his return to the United States.  He explained that the reason he did not return with his dog was that he was killed and eaten by the enemy.  He stated that he could not remember the names of any of those he served with during this mission, which was top secret. 

In an October 2007 Vet Center treatment note, the Veteran is shown to have stated that he felt compelled to remain loyal to his promise of nondisclosure and felt guilty about having disclosed information about his claimed stressor.  In an October 2007 treatment note, it was noted that the Veteran had diagnoses of PTSD and major depression.  The Veteran asserted in an October 2007 statement that he was on a failed mission for ninety days in South Vietnam and was told not to discuss the mission for at least thirty years.  In a November 2007 treatment note, the Veteran stated that he was ordered to remain silent about his assignment in Vietnam as disclosure could mean that he would be imprisoned.  He stated that he only began to talk about this incident in November 2006 and became a "workaholic," alcoholic, and depressed after service.

In a November 2007 stressor statement, the Veteran stated that between November 3, 1961 and January 30, 1962, he was under small arms fire at night.  The Veteran further reported an incident which he stated occurred in January 1962 when he was to relieve a handler and dog who had been beheaded the night prior.  He stated that he was told to "forget" his mission for 45 years, which was why he could not remember the name of the service person killed in action. 

The claims file includes a January 2008 email from an archivist in the Air Force Historical Research Agency.  The archivist indicated that he reviewed the 1002nd Air Police Squadron histories for the period between January through December 1961 and January through June 1962.  He stated that a K-9 program was started in early 1961 in the 1002nd squadron and that selected personnel were sent to Lackland Air Force Base to undergo dog handling school and to return to Andrews with their dogs.  It was noted that by the end of 1961 there were eight dogs in the program and that between January and June 1962 seven more dogs were added to the program.  The archivist noted that although there were notes of temporary duty assignments and the location of those assignments, there was no mention of anyone going to Vietnam.  The archivist noted that he had also reviewed 1961 and 1962 Mule Train, Ranch Hand and Farm Gate operations which were then-secret operations in Laos and Vietnam, but that Air Police or K-9 presence was not noted within those operations.  The archivist stated that, in fact, it did not appear that K-9 operations occurred in Vietnam until 1966. 

In January 2008, a formal finding on a lack of information required to verify stressors in connection to the PTSD claim was issued.  The memorandum noted that the information given by the Veteran was insufficient to send a request to the U. S. Army and Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Research of Unit Records) and insufficient to research the case for a Marine Corps record.  It was noted that prior to this determination, the Veteran was requested to provide information to include a filled out PTSD questionnaire.  It was noted that a Personnel Information Exchange System (PIES) request led to receipt of the Veteran's personnel file which did not demonstrate a medal of record for combat.  It was further noted that the PTSD research coordinator could not verify the Veteran's claimed stressor.  

The claims file includes documents printed from a website which described the history of the use of sentry dogs by the U.S. armed forces.  It was noted that sentry dogs were attack dogs that could only be trusted around their handlers and that prior to 1966 sentry dogs were the only dogs used in the military.  The website also stated that Air Force K-9 troops were in Vietnam as early as 1960.

In a February 2009 statement in support of his claim, the Veteran noted that when he made his claim he had not seen any of the records regarding his dog.  He stated that he knew the dog was in Vietnam because he was in Vietnam with it.  He explained that sentry dogs were trained to trust no one but their handler and that, accordingly, the dogs were always sent away with their handler.  He explained that during the period in question Americans were not supposed to be in Vietnam, so badges and medals were not issued.  He stated that over a dozen dogs were lost and men were killed for a failed mission.  He explained that he was told to never speak of the mission as it was highly classified, which is why he did not speak to his private doctor about it.  

In this case, for the reasons enumerated below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for PTSD or for an acquired psychiatric disorder.  

Turning first to the Veteran's service records, service personnel records strongly suggest that the Veteran was in Lackland Air Force Base during the time he claimed to be in Vietnam and all additional efforts made to confirm Vietnam service indicate that the Veteran did not serve in Vietnam.  Supporting a conclusion that the Veteran did not serve in Vietnam are the findings of the Air Force Historical Research Agency which found that there was no record of sentry dog units going to Vietnam until 1966, years after the Veteran's service.  Specifically, the archivist indicated that he reviewed the 1002nd Air Police Squadron histories for the period between January through December 1961 and January through June 1962 and although there were notes of temporary duty assignments and the location of those assignments, there was no mention of anyone going to Vietnam.  The archivist noted that he had also reviewed 1961 and 1962 Mule Train, Ranch Hand and Farm Gate operations which were then-secret operations in Laos and Vietnam, but that Air Police or K-9 presence was not noted within those operations.

The Board finds the conclusions reached by the Air Force archivist are entitled to greater probative weight than the Veteran's assertions that he served in Vietnam and the internet articles from WebTV documenting K-9 training methods and tactics, and a history of the dogs of war in Vietnam.  The Board notes that the latter article suggests that Air Force K-9s were in Vietnam as early as 1960 with a sentry dog research and development project, and that in March 1965 military working dogs were approved for use in Vietnam.  However, such articles are not from a military source and are not specific to the Veteran's unit.  Moreover, such records do not show that the Veteran himself served in Vietnam.  As the Air Force archivist reviewed records specific to the Veteran's service period and squadron, his conclusion that no one from the Veteran's unit was sent on temporary duty to Vietnam is more probative and persuasive than the Veteran's assertions or the internet articles provided.   See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, 

The Board has considered the Veteran's lay contentions that he would have been sent with his dog to Vietnam and that the mission was highly classified.  However, his service personnel records specifically state that the Veteran was relieved of his dog because the dog was sent to the Far East.  The Board finds the service records to be more persuasive and probative than the Veteran's assertion to the contrary, especially in light of the findings of the Air Force archivist.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, there are some inconsistencies in the Veteran's assertions that further decrease the probative value of the Veteran's assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Here, the Veteran has claimed that he did not mention his stressor to anyone because it was classified information but he is inconsistent as to the amount of time that he was supposed to keep such information classified, noting that he was told he could not speak about it for twenty, thirty and forty five years at different times.  The Veteran claims both that he and about twenty other people (or thirty people as relayed to a clinician) were assigned to work with sentry dogs in Vietnam but the Air Force Historical Research Agency's archivist suggests that there were about thirteen dogs total who were working in the armed services between January and June 1962.  Additionally, the Veteran claims that he does not remember the name of the decapitated soldier described in his stressor statements but is shown to have remembered the name of the dogs he worked with.  He explained that he forgot details of his mission because he was ordered to do so.  Presumably, however, in a situation in which the Veteran was in a combat with only about 20 men, he would have known and remembered the name of a man beheaded.  

The Board has considered C.F.R. § 3.304(f)(3) which allows verification of a stressor if the stressor is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  In this case, the Veteran's claimed stressor relates to his contention that he served in Vietnam, which has not been corroborated.  Thus, any fear of hostile military activity as a result of service in Vietnam cannot serve as a basis to award service connection if there is no competent and credible evidence that the Veteran actually served in Vietnam.  

As the only medical evidence of record which diagnoses PTSD is based on an unverified stressor, the preponderance of the evidence weighs against the Veteran's claim for service connection for PTSD and the Veteran's claim must be denied.

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board finds that service connection is not warranted.  The service treatment records were negative for diagnosis of or treatment for a psychiatric disorder and the Veteran reported his depression years after service to his private physician without making any reference to service.  

Further, and significantly, the Veteran's treatment for depression is reported to have lasted for about a year in a 1998 report.  In this case, there is no evidence of an in-service demonstration of a psychiatric disorder, nor is there competent evidence even suggesting a current psychiatric disorder is related to service for reasons other than his unverified stressor.  

To the extent that the Veteran himself believes that he currently meets the diagnostic criteria for PTSD and/or has a psychiatric disorder which is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such a diagnosis.  Accordingly, his opinion as to a diagnosis of an acquired psychiatric disorder is not competent medical evidence, as the diagnosis of psychiatric disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In this case, the evidence has demonstrated a current diagnosis of depression but has failed to show the other two elements of service connection, an in-service incurrence of a disorder or competent evidence even suggesting his depression is related to service.  Further, competent and credible evidence of a stressor has not been provided, and any diagnosis based upon such stressor has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Accordingly, service connection for an acquired psychiatric disorder other than PTSD is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


